Mr. Justice Shops delivered the opinion of the Court: This was a bill for injunction, to restrain the collection of the city taxes levied and assessed by the corporate authorities of the city of East St. Louis, for the year 1885, upon all that part of the bridge across the Mississippi, and connecting the cities of East St. Louis and St. Louis, between the west line of Front street, in the city of East St. Louis, and the middle of the Mississippi river. Plaintiff in error, a corporation existing under the laws of the State of Missouri, bepame the owner of the bridge and its approaches in 1879, and as such owner exhibited this bill in the circuit court of St. Clair ■county, where, on demurrer being interposed, the bill was dismissed, and the record is brought to this court by writ of -error. It appears from the bill, that the “bridge and approaches are within the city limits of the city of East St. Louis, which •extend westward to the boundary line of the State, to-wit, the middle of the Mississippi river, but that a great part, and the most valuable part, of said bridge structure is west of the ■east bank of the Mississippi river, and west of the western line of Front street, in the city of East St. Lonis, and is in and over the Mississippi river, and upon territory not in any way improved or even improvable on the part of the said city -of East St. Louis; ” that in 1874 the assessor of St.Clair •county made a survey of the bridge and approaches, and duly recorded the same, by which it appeared that the bridge .structure, for tax purposes, extended to a point taken to be the middle of the Mississippi river, and that since that time the bridge structure had been regularly assessed as real estate by the St. Clair county assessor, and, since that county adopted township organization, by the township assessor, for State, •county, township, school, road and bridge and city purposes, and such taxes paid by plaintiff in error; that the assessed valuation of the bridge and approaches within the State of Illinois, for 1885, as equalized, was $946,000, and the taxes assessed thereon for that year aggregated $27,500, of which $15,136 was the city taxes of the city of East St. Louis. From an exhibit to the bill, it appears that the timber and iron .trestle-approaches to the bridge extend 3348 feet, passing in its course across and over a number of streets and avenues within the city of East St.Louis; that.this approach joins, the main bridge at a point about the western line of Front street, in that city,—a street parallel with the water line of the Mississippi river; that the bridge proper begins at a point 252j- feet east of the ordinary water line of the river, and that from such water line to the centre of the second span of the-bridge, the distance is 7621 feet,—that is to say, the length of the approach is 3348, and of the bridge proper, and within the limits of the city, is 1015 feet. It is averred in the bill, that the Mississippi river is a navigable stream; that that part of the bridge eastward of the western boundary of the-State and city, in and over the Mississippi river, and on land covered by that river, which for that reason could never housed by the city for any purposes of improvement, is three-times more valuable than that part of the bridge structure within the improved and improvable part of the city,—that is to say, the 3600¿- feet of bridge and approaches to the eastward of the water line of the river is only one-fourth as-valuable as the 7621 feet of the bridge proper, from the waterline of the river to the State boundary, (the centre of the-second span of the bridge.) The further averment is, that in the preceding ten years plaintiff in error has paid city taxes, upon such bridge structure to the amount of $125,000; that it has not, during that time, derived any protection for any part of the bridge structure from the municipal corporation, nor has a dollar of the heavy taxes it has paid to the city been by the city spent for .the use or protection of the bridge; that plaintiff in error has, at heavy expense, lighted the bridge and approaches; policed it with its own police force; built and maintained its own water works, laying pipes, erecting water and fire-plugs, not only on its own structure, but under and along the streets of the city; maintained its own-apparatus for extinguishing fires, the city having no fire -department ; sprinkled the bridge and approaches; cleaned its roadway and the city’s streets and dykes leading to the bridge, to accommodate the team bridge-traffic; employed physicians and provided hospital accommodations for its injured employes, the city having no public hospital, dispensary or physician. And finally averring the insolvency of the city, and that as to all that part of the bridge beyond the western line of Front street, and which is situated in and over the Mississippi river, the city tax was illegally and unconstitutionally levied, and that such illegal tax was equal to three-fourths of the whole city tax levied upon the bridge structure, viz., three-fourths of $15,136, equaling $11,352. While the legality of the city tax levied by the corporate authorities of East St. Louis for the year 1885, upon all that part of the bridge of plaintiff in error east of the middle of the Mississippi river and west of the west line of Front street in that city, is challenged, it is conceded by the bill, and by counsel for plaintiff in error, in printed argument, that the western boundary of the State of Illinois is the middle of the Mississippi river, and, also, that the corporate limits of East St. Louis extend westward to the boundary line of the State. And such is the fact. 1 Charters and Constitutions, 436 j Constitutions of Illinois, 1818, 1848, 1870 ; Charter of East St. Louis, March 26, 1869; 1 Private Laws of 1869, p. 886, art. 1, sec. 2. The bill proceeds upon the theory and assumption that the middle of the Mississippi river, and consequently the State boundary and western limit of the city, is the point established by the assessor of St. Clair county in his survey of the bridge structure for taxation, in 1874, namely, a point indicated by the middle of the second span of the bridge proper, and distant to the westward from the water line on the east shore of the river, at the ordinary stage of water, 762^ feet, or, from the west line of Front street, about 1015 feet. It does clearly appear from the bill, that from the time the bridge was surveyed by the assessor of St. Clair county, in 1874, (wkibh was the same year the bridge was completed ;and opened to traffic,) the municipal authorities of St. Clair •county and of the city of East St. Louis have asserted the ■correctness of that survey by levying the taxes for State, •county, township, school, road and bridge and city purposes, ■upon all that part of the bridge and approaches lying eastward of the middle of the second span of the bridge, and that ithe plaintiff in error, and those from and through whom it derives title to the bridge, have acquiesced therein by paying such taxes to and including the levies for the year 1884. The State boundary at this point, as also the western limit of the city, is not, therefore, in dispute. ■' But the contention of plaintiff in error is, first, that because the territory within the corporate limits of the city of East St. Louis, to the westward of the west line of Front street, is so situated, by being covered by the waters of this navigable river, that it is “not in any way improved or even improvable on the part of said city, ” therefore, a superstructure, resting on abutments and piers imbedded in such territory, however valuable, can not be taxed for municipal corporate purposes; and second, that in the ten years preceding the filing of this bill, plaintiff in error had paid to this municipal corporation, taxes to the amount of $125,000, no part of which had been expended by the city in affording protection to the property thus taxed, and therefore it could not tax this property for municipal corporate purposes. The charter of the city of East St. Louis vests the municipal corporation with power to levy taxes upon property within its corporate limits, for corporate purposes. This is neither denied nor questioned. The tax levied by the city for 1885, upon the property of plaintiff in error, is, so far as the bill discloses, a corporate tax levied for corporate purposes, and the legal character of this tax is not questioned. The power to tax existing, and the character of the tax imposed .being legal, the only question calling for our determination is, is the particular property upon which such tax has been imposed, subject to such taxation. It seems to us clear, that the particular property taxed, namely, all that part of the bridge and approaches to the eastward of the middle of the second span of the bridge, is within the territorial corporate limits of the city of East St. Louis,—and this is so, regardless of the fact that such structure, in part, rests upon and extends over a part of such territory covered by the waters of this navigable stream. The fact that some part of the territory within the corporate limits of a city is covered by navigable waters, and that it may be impracticable for such territory to be laid off into lots capable of ordinary use and occupation, and into streets and alleys for ordinary public use, in no way affects the jurisdiction of the municipal corporation, for all corporate purposes, in and over such territory. Not only is such territory, so far as if may be occupied, acquired or reclaimed, and all forms of property having a situs thereon, subject to the civil jurisdiction for purposes of taxation, but the corporate powers and jurisdiction, as defined in the city charter and expressed in its ordinances, civil and criminal, or exercised through its various departments or agencies,- extend over and embrace submerged territory equally with other portions of the corporate limits. The Mississippi is a navigable stream in fact, though not so at common law, and the jurisdiction of the State of Illinois, for all purposes not delegated to the general government, extends over the territory and waters of such river, to the middle thereof; and when property is found situate within such limits, or crimes and offences are committed within the legal boundaries of the State, whether such territory is covered with water or is dry land, the general law's of the State must be given effect. At the point in question, the city limits coincide with the State boundary, and there can be no question as to the corporate power and jurisdiction of the city within every part of its corporate limits. This bridge structure, from the point indicated, has its legal situs within the corporate limits and jurisdiction of East St. Louis, and is subject to taxation, for corporate purposes, equally with all other property within the corporate limits; and when the city seeks to exercise the power of taxation for corporate purposes,- it is essential'that “such’ taxes shall be uniform in respect to persons and property within the jurisdiction of the body imposing the same. ” (Const. 1870, -art. 9, see. 9.) The uniformity required by the Constitution would be flagrantly violated if the property of plaintiff in error, within- the jurisdiction of East St. Louis, was not required to bear the same burden imposed upon other property within the same jurisdiction. < So far as we can see or know, the property of plaintiff in error is asked to bear no greater share of the common corporate burden than other property within the same jurisdiction, of equal value. The purpose of the tax is common, the valuation not excessive or discriminating, the rate uniform, and apparently most perfect uniformity prevails. ' But it is said, the property of plaintiff in error thus taxed, has, in years past, received no benefit or protection from the city for' the large taxes it has paid, and that, along with the power of taxation, goes the corresponding obligation on the part of the taxing power, to afford protection; that in the last ten years, plaintiff in error paid taxes to the city aggregating $125,000, no part of which was expended ■ in protecting - the property of plaintiff in error taxed.. Is that a sufficient reason why this tax should be enjoined ? Can relief against corporate taxation be predicated upon so illogical a position? Manifestly not. The law has with jealous care placed limitations and checks about the levy and collection of corporate taxes, and the courts may and do, when their power is properly invoked, supervise the exercise of corporate power to the extent of protecting the property owner against an unauthorized exercise of the taxing power; but in respect of the application or use of moneys raised-by corporate authority, discretion is necessarily vested in the corporate authorities, and so long as" the fund is not diverted from the purposes for which it was obtained, courts are powerless to interfere. It is no valid objection to a tax levied for corporate purposes upon property subject to such taxation, that the property owner can not see that his property is benefited or protected by the expenditure of-the fund, or that it does not, in fact, derive any appreciable benefit therefrom. In Gary v. City of Pekin, 88 Ill. 154, farm lands within the limits of the ■city, though used and only available for .farming purposes, and deriving no benefit by the improvements for which a municipal tax had been levied, were, it was held, liable for taxes levied for corporate ■ purposes. And it was said, while the lands remain within .the corporate limits they are subject to municipal taxation, and however burdensome such taxes may be, the land owner can have no relief against them. So, here, while the bridge remains within the corporate limits of East St. Louis it will be subject to taxation for corporate purposes, uniformly with other property within the. same jurisdiction, and this will be so, although it may not be appreciably ■ benefited by the particular municipal purpose or improvement for which the tax may be expended. The decree of the circuit court dismissing the bill must be affirmed. Decree affirmed.